Citation Nr: 0934351	
Decision Date: 09/14/09    Archive Date: 09/23/09

DOCKET NO.  03-18 393	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for right 
knee strain, status-post medial meniscus repair.

2.  Entitlement to a rating in excess of 10 percent for right 
knee medial compartment degenerative changes prior to July 
17, 2003.

3.  Entitlement to a higher rating for right knee medial 
compartment degenerative changes, evaluated as 20 percent 
disabling from July 17, 2003.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

C. Fleming, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1972 to May 2002.

This appeal initially came before the Department of Veterans 
Affairs (VA) Board of Veterans' Appeals (Board) from August 
2002, April 2003, and November 2003 rating decisions of the 
VA Regional Office (RO) in Lincoln, Nebraska.  In the August 
2002 rating decision, the RO granted service connection for 
right knee strain and assigned an initial 10 percent rating 
from June 1, 2002.  In the April 2003 rating decision, the RO 
awarded service connection for degenerative changes of the 
right knee medial compartment and assigned a separate 10 
percent rating from June 1, 2002.  In the November 2003 
rating decision, the RO awarded a rating of 20 percent for 
degenerative changes of the right knee medial compartment 
from July 17, 2003.  In February 2006, the Board remanded the 
appeal for further evidentiary development.  The Appeals 
Management Center (AMC) acted on the Board's remand and re-
adjudicated the claims via an August 2009 supplemental 
statement of the case.

In a signed statement dated in May 2003 and received in June 
2003, the Veteran indicated that he did not wish to pursue a 
claim for a higher rating for service-connected low back 
disability.  Consequently, this matter is not before the 
Board.

The Veteran was afforded a personal hearing before a Decision 
Review Officer at the RO in July 2003.  The transcript is of 
record.

As the appeal of the Veteran's claims for higher initial 
ratings for his right knee emanates from the Veteran's 
disagreement with the initial ratings assigned following the 
grant of service connection, the Board has characterized the 
claims as for higher initial ratings, in accordance with 
Fenderson v. West, 12 Vet. App. 119, 126 (1999).  


FINDINGS OF FACT

1.  The Veteran has normal stability in his right knee and 
does not experience subluxation; he occasionally has slight 
effusion.

2.  Prior to July 17, 2003, the Veteran's service-connected 
right knee medial compartment degenerative changes were 
manifested by subjective complaints of pain, weakness, and 
fatigability on repetitive motion; objective findings reflect 
disability tantamount to motion limited to 5 degrees of 
extension and 90 degrees of flexion.

3.  Since July 17, 2003, the Veteran's service-connected 
right knee medial compartment degenerative changes have been 
manifested by subjective complaints of pain, weakness, and 
fatigability on repetitive motion; objective findings reflect 
disability tantamount to motion limited to 5 degrees of 
extension and 105 degrees of flexion.


CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 10 
percent for right knee strain have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 
4.3, 4.7, 4.40, 4.45, 4.59, 4.71, 4.71a, Diagnostic Codes 
5257, 5259 (2008).

2.  The criteria for an initial rating in excess of 10 
percent for right knee medial compartment degenerative 
changes were not met prior to July 17, 2003.  38 U.S.C.A. §§ 
1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.321, 4.3, 4.7, 
4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5010, 5260, 
5261 (2008).

3.  The criteria for a rating in excess of 20 percent for 
right knee medial compartment degenerative changes have not 
been met from July 17, 2003.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.321, 4.3, 4.7, 4.40, 4.45, 4.59, 
4.71a, Diagnostic Codes 5003, 5010, 5260, 5261 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

At the outset, the Board notes the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000), in November 2000. See 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, and 5107 (West 2002 & Supp. 2009). 
To implement the provisions of the law, VA promulgated 
regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2008).  The VCAA and its implementing regulations 
include, upon the submission of a substantially complete 
application for benefits, an enhanced duty on the part of VA 
to notify a claimant of the information and evidence needed 
to substantiate a claim, as well as the duty to notify the 
claimant of what evidence will be obtained by whom.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b). In addition, 
they define the obligation of VA with respect to its duty to 
assist a claimant in obtaining evidence.  38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159(c).

Here, the Board finds that all notification and development 
action needed to render a decision on the claims on appeal 
has been accomplished.

In this respect, through a March 2006 notice letter, the RO 
notified the Veteran of the information and evidence needed 
to substantiate his claims.  Thereafter, the Veteran was 
afforded the opportunity to respond.  In addition, the 
Veteran was provided notice concerning the assignment of 
rating criteria and effective dates.  Hence, the Board finds 
that the Veteran has received notice of the information and 
evidence needed to substantiate his claims, and has been 
afforded ample opportunity to submit such information and 
evidence.

The Board also finds that the March 2006 notice letter 
satisfies the statutory and regulatory requirement that VA 
notify a claimant what evidence, if any, will be obtained by 
the claimant and which evidence, if any, will be retrieved by 
VA.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) 
(addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b)).  In the letter, the RO notified the 
Veteran that VA was required to make reasonable efforts to 
obtain medical records, employment records, or records from 
other Federal agencies.  The RO also requested that the 
Veteran identify any medical providers from whom he wanted 
the RO to obtain and consider evidence.  

Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide.  See 
Pelegrini v. Principi, 18 Vet. App. 112, 121 (2004).  See 
also Notice and Assistance Requirements and Technical 
Correction, 73 Fed. Reg. 23,353 (Apr. 30, 2008) (to be 
codified at 38 C.F.R. § 3.159) (removing the prior 
requirement that VA specifically ask the claimant to provide 
any pertinent evidence in his possession).  These 
requirements were met by the aforementioned March 2006 
letter.

Here, however, the Board notes that the duty to provide 
notice relating to the Veteran's claims was not fully 
satisfied prior to the initial unfavorable decision by the 
RO.  Under such circumstances, VA's duty to notify may not be 
"satisfied by various post-decisional communications from 
which a claimant might have been able to infer what evidence 
the VA found lacking in the claimant's presentation."  
Rather, such notice errors may instead be cured by issuance 
of a fully compliant notice, followed by re-adjudication of 
the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006) (where notice was not provided prior to the 
initial adjudication, this timing problem can be cured by the 
Board remanding for the issuance of a VCAA notice followed by 
re-adjudication of the claim); see also Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a 
fully compliant VCAA notification followed by re-adjudication 
of the claim, such as a statement of the case or supplemental 
statement of the case, is sufficient to cure a timing 
defect).

In this case, the VCAA duty to notify was satisfied 
subsequent to the initial RO decision by way of the March 
2006 notice letter, which fully addressed all notice 
elements.  Specifically, the March 2006 notice letter 
notified the Veteran of his and VA's respective duties for 
obtaining evidence.  The letter also gave examples of the 
types of medical and lay evidence that the Veteran could 
submit or ask VA to obtain in support of his claims.  The 
March 2006 letter further informed the Veteran of what 
evidence was required to substantiate the claims.

Although not all notices were sent before the initial 
decision in this matter, the Board thus finds that the 
Veteran has been afforded a meaningful opportunity to 
participate effectively in the processing of his claims and 
given ample time to respond.  The RO has also re-adjudicated 
the claims after proper notice was provided by way of an 
August 2009 supplemental statement of the case.  The RO in 
this case provided VCAA-compliant notice that was followed by 
a re-adjudication of the Veteran's rating claims.  The Board 
thus concludes that during the administrative appeal process 
the Veteran was provided the information necessary such that 
further action to provide additional notice would be merely 
duplicative of what has already transpired.

The Board thus finds that "the appellant [was] provided the 
content-complying notice to which he [was] entitled."  
Pelegrini, 18 Vet. App. at 122.  In this regard, the more 
detailed notice requirements set forth in 38 U.S.C.A. §§ 
7105(d) and 5103A have been met.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  In addition, the 
Veteran was given the opportunity to respond following 
notification by VA.

Otherwise, nothing about the evidence or any response to the 
RO's notification suggests that the case must be re-
adjudicated ab initio to satisfy the requirements of the 
VCAA.  

The Board also points out that there is no indication that 
any additional action is needed to comply with the duty to 
assist in connection with the claims on appeal.  The Veteran 
was given VA examinations in May 2002, July 2003, and May 
2007; reports of these examinations are of record.  The 
Veteran has further been given the opportunity to submit 
evidence, and he and his representative have provided written 
argument in support of his claims.  The Board notes that, in 
its February 2006 remand, it instructed the agency of 
original jurisdiction (AOJ) to seek records from the 
Veteran's treatment at Ehrling Bergquist Hospital at Offutt 
Air Force Base.  The AOJ requested the records from Ehrling 
Bergquist Hospital but received instead a one-page printout 
acknowledging that the Veteran was treated at the facility 
and later a notice from the hospital that no records were 
available.  Acknowledging the significant bureaucratic 
hurdles the RO and AMC have faced in seeking the requested 
records, and noting in any event that the treatment date of 
March 2002 falls before the effective date of the grant of 
service connection for the disabilities at issue here, the 
Board concludes that further search for any records from the 
Ehrling Bergquist Hospital would be fruitless and does not 
require remand in this instance.  Otherwise, neither the 
Veteran nor his representative has identified, and the record 
does not indicate, existing records pertinent to the claims 
on appeal that need to be obtained.  

Under these circumstances, the Board finds that VA has 
complied with all duties to notify and assist required under 
38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159.  

II. Analysis

The Veteran contends that his service-connected right knee 
strain, status-post medial meniscus repair is more disabling 
than what is reflected by the currently assigned 10 percent 
rating.  He further contends that his service-connected right 
knee medial compartment degenerative changes were more 
disabling than what was reflected by the 10 percent rating 
assigned prior to July 17, 2003, and more disabling than the 
20 percent rating assigned as of July 17, 2003.

The Veteran's entire history is reviewed when making 
disability evaluations.  See generally 38 C.F.R. § 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where 
entitlement to compensation already has been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, 
where, as here, the question for consideration is the 
propriety of the initial evaluation assigned, evaluation of 
the medical evidence since the grant of service connection 
and consideration of the appropriateness of a "staged 
rating" (assignment of different ratings for distinct 
periods of time, based on the facts found) is required.  See 
Fenderson, 12 Vet. App. at 126.  

Disability evaluations are determined by comparing a 
Veteran's symptoms with criteria set forth in VA's Schedule 
for Rating Disabilities, which are based on average 
impairment in earning capacity.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. Part 4 (2008).  When a question arises as to 
which of two ratings apply under a particular diagnostic 
code, the higher of the two evaluations is assigned if the 
disability more closely approximates the criteria for the 
higher rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (2008).  After careful consideration of the 
evidence, any reasonable doubt remaining is resolved in favor 
of the Veteran.  38 C.F.R. § 4.3 (2008).

When evaluating musculoskeletal disabilities, VA must, in 
addition to applying schedular criteria, consider granting a 
higher rating in cases in which the Veteran experiences 
functional loss due to limited or excess movement, pain, 
weakness, excess fatigability, or incoordination (to include 
during flare-ups or with repeated use), and those factors are 
not contemplated in the relevant rating criteria.  See 
38 C.F.R. §§ 4.40, 4.45 (2008); DeLuca v. Brown, 8 Vet. App. 
202, 204-07 (1995).  The provisions of 38 C.F.R. § 4.40 and 
38 C.F.R. § 4.45 are to be considered in conjunction with the 
diagnostic codes predicated on limitation of motion.  Johnson 
v. Brown, 9 Vet. App. 7 (1996).  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  In VA 
Fast Letter 06-25 (November 29, 2006), VA's Compensation & 
Pension Service noted that to properly evaluate any 
functional loss due to pain, examiners, at the very least, 
should undertake repetitive testing (to include at least 
three repetitions) of the joint's range of motion, if 
feasible.  It was determined that such testing should yield 
sufficient information on any functional loss due to an 
orthopedic disability.  Additionally, under VAOPGCPREC 9-2004 
(September 17, 2004), separate ratings under Diagnostic Code 
5260 and Diagnostic Code 5261 may be assigned for limitation 
of flexion and limitation of extension of a single knee 
joint.

The relevant medical evidence consists of VA examinations 
conducted in May 2002, July 2003, and May 2007.  In the May 
2002 examination report, the Veteran reported that he 
suffered from pain, weakness, and stiffness in the knees, 
with occasional feelings of giving way triggered by prolonged 
standing or other activity.  Flare-ups were reported to last 
5 to 10 minutes.  The Veteran further reported that he had 
difficulty walking and used a brace on the knee.  Physical 
examination found flexion limited to 5 degrees and extension 
limited to 130 degrees.  The examiner noted mild swelling.  
Repetitive motion testing limited the Veteran's extension to 
90 degrees with complaints of mild to moderate pain, mild 
crepitus, mild weakness, and mild to moderate fatigability.  
Radiological examination revealed mild degenerative joint 
changes of the knee.  No ankylosis, subluxation, locking, or 
joint effusion were noted.  The examiner diagnosed the 
Veteran with musculoligamentous strain of the right knee, 
status-post medial meniscus tear.

Report of the July 2003 VA examination reflects the Veteran's 
complaint that his right knee had grown "a little worse" 
since his previous examination.  He complained of daily 
swelling in the knee, with occasional buckling.  The Veteran 
reported intermittent pain daily, for which he used ice 
packs.  The Veteran reported that he had not missed any work 
due to his knee but stated that his walking was limited to 
approximately one-quarter mile due to pain.  The Veteran 
further complained of weakness, pain, incoordination, and 
fatigability in the knee.  Physical examination found no 
effusion, edema, or erythema.  The examiner noted some 
crepitus with motion and observed "marked pain and wincing" 
with movement.  No lateral instability was found.  The range 
of motion was found to be from 0 to 108 degrees with pain at 
the extremes of flexion.  The Veteran's gait was noted to be 
antalgic, consistent with pain in the right knee.  The 
examiner diagnosed the Veteran with degenerative joint 
disease in the right knee, status-post medial meniscus 
repair.  

Report of the Veteran's May 2007 VA examination noted his 
complaints of swelling, popping, and giving way of the right 
knee.  The Veteran further reported that he believed his 
range of motion in the knee had decreased since his last 
examination.  He reported using a knee brace and ice packs 
and stated that he occasionally experienced instability, 
particularly on stairs or when rising from a seated position.  
Physical examination found the Veteran's range of motion to 
be from 5 degrees to 105 degrees, with pain at the end range 
of motion on repetition.  Th examiner noted that the 
Veteran's gait was antalgic and that he had crepitus and 
trace effusion in the knee.  The ligaments were found to be 
intact with no lateral subluxation or instability and no 
focal weakness.  Radiological examination confirmed that the 
Veteran suffers from degenerative arthritis in the right knee 
following medial meniscus repair.  The examiner stated that 
the Veteran's occasional subjective feeling of instability, 
as well as occasional swelling, is secondary to the arthritis 
in his knee.  The examiner noted that repetitive motion 
elicited weakened movement, excessive fatigability, and pain 
in the knee.  

In addition to the medical evidence, the Veteran has 
submitted multiple statements in support of his claims.  Each 
of these statements reflects similar complaints as were 
reported in the VA examinations.  In particular, the Veteran 
contended in a May 2004 statement that he suffered from pain 
and swelling in the knee, which he treated with ice packs and 
a brace.  At his July 2003 hearing before a Decision Review 
Officer, the Veteran further complained of swelling and pain 
that occasionally woke him from sleep.  The Veteran also 
stated at the hearing that he had subjective feelings of 
instability and weakness in the knee and had to walk 
carefully to avoid causing further pain in the joint.  

In its August 2002 rating decision, the RO granted the 
Veteran service connection for right knee strain and assigned 
an initial 10 percent rating.  In doing so, the RO evaluated 
the Veteran's right knee strain under Diagnostic Code 5257, 
relating to evaluation of recurrent subluxation and lateral 
instability of the knee.  38 C.F.R. § 4.71a.  In its April 
2003 rating decision, the RO evaluated the Veteran's service-
connected right knee strain under Diagnostic Code 5259, which 
relates to removal of semilunar cartilage.  38 C.F.R. 
§ 4.71a.  The Board will thus consider the Veteran's service-
connected right knee strain under both Diagnostic Code 5257 
and Diagnostic Code 5259.  Under Diagnostic Code 5257, which 
evaluates recurrent subluxation or lateral instability, a 10 
percent rating is warranted for slight impairment, a 20 
percent rating is warranted for moderate impairment, and a 30 
percent rating is warranted for severe impairment.  Under 
Diagnostic Code 5259, a 10 percent rating is warranted for 
symptomatic removal of semilunar cartilage.  

Upon review of the relevant medical evidence, the Board finds 
that a higher rating is not warranted for the Veteran's 
service-connected right knee strain.  The Board first notes 
that, as a 10 percent rating is the highest available under 
Diagnostic Code 5259, no higher rating is possible for the 
Veteran's service-connected right knee strain under that 
Diagnostic Code.  Further, the Board notes that although the 
RO has also considered Diagnostic Code 5257 for the Veteran's 
right knee strain, the examiners have failed to find any 
objective evidence of instability or subluxation in the 
Veteran's knee.  Although the Veteran has complained at his 
VA examinations of feelings of instability in the knee, no 
such instability has been noted or reproduced on physical 
examination.  Therefore, the Board does not find that a 
rating higher than 10 percent is warranted on account of 
lateral instability or subluxation.  In so finding, the Board 
acknowledges that it is established that Diagnostic Code 5257 
relates to lateral instability and subluxation only and may 
not be used to evaluate other symptoms, such as pain or 
limited motion, which are contemplated by other criteria that 
have been used to assign a separate rating.  See VAOPGCPREC 
23-97 (July 1, 1997) and VAOPGCPREC 9-98 (Aug. 14, 1998).  
General Counsel precedent opinions provide guidance on when 
separate ratings for knee disability may be assigned under 
the limitation of motion codes in addition to ratings under 
Diagnostic Code 5257 for subluxation or instability, 
suggesting that separate compensable ratings may be assigned 
when limitation of knee motion is compensable or when there 
is radiological evidence of arthritis together with a finding 
of painful motion.  The critical element in permitting the 
assignment of several ratings under various diagnostic codes 
is that none of the symptomatology for any one of the 
conditions is duplicative or overlapping with the 
symptomatology of the other condition.  See Esteban v. Brown, 
6 Vet. App. 259, 261-62 (1994).  As the Veteran's symptoms of 
pain, fatigability, stiffness, and swelling are evaluated as 
part of his service-connected right knee medial compartment 
degenerative changes, discussed below, to also evaluate the 
same symptoms under Diagnostic Code 5257 would be pyramiding, 
which is prohibited by 38 C.F.R. § 4.14 (2008).  See id.  
Consequently, while the 10 percent rating awarded by the RO 
might be predicated on other symptoms, such as slight 
effusion, under Diagnostic Code 5259, there is no basis for 
awarding a higher schedular rating for this disability, 
especially when the symptoms reported are ones due to 
degenerative changes as explained in the analysis below.

Turning to an analysis of the Veteran's service-connected 
right knee medial compartment degenerative changes, the Board 
first notes that in an April 2003 rating decision, the RO 
found that the Veteran displayed compensable disability due 
to arthritis of the knee, separate from the right knee 
strain.  In that decision, the RO awarded the Veteran a 
separate 10 percent rating for right knee medial compartment 
degenerative changes.  In a November 2003 rating decision, 
the RO awarded a rating of 20 percent for right knee medial 
compartment degenerative changes from July 17, 2003.  

Under Diagnostic Code 5010, arthritis due to trauma is to be 
rated for degenerative arthritis under Diagnostic Code 5003.  
38 C.F.R. § 4.71a (2008).  Under Diagnostic Code 5003, 
degenerative arthritis established by X-ray findings will be 
evaluated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  When, however, the limitation of motion of the 
specific joint or joints involved is noncompensable under the 
appropriate diagnostic codes, a rating of 10 percent is for 
application for each major joint or group of minor joints 
affected by limitation of motion, to be combined, not added 
under Diagnostic Code 5003.  38 C.F.R. § 4.71a, Diagnostic 
Codes 5003, 5010 (2008).  Furthermore, under Diagnostic Code 
5003, in the absence of limitation of motion, arthritis is 
rated as 10 percent disabling with X-ray evidence of 
involvement of 2 or more major joints or 2 or more minor 
joint groups, and 20 percent disabling with X-ray evidence of 
involvement of 2 or more major joints or 2 or more major 
joint groups, with occasional incapacitating exacerbations.  

Under Diagnostic Code 5260, a 10 percent disability rating is 
warranted if flexion is limited to 45 degrees, a 20 percent 
disability rating if flexion is limited to 30 degrees, and a 
30 percent disability rating if flexion is limited to 15 
degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5260.  
Limitation of extension under Diagnostic Code 5261 is rated 
10 percent disabling if extension is limited to 10 degrees, 
20 percent disabling if extension is limited to 15 degrees, 
30 percent disabling if extension is limited to 20 degrees, 
40 percent disabling if extension is limited to 30 degrees, 
and 50 percent disabling if extension is limited to 45 
degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5261.

Here, the medical evidence reflects that the Veteran has 
complained of pain, stiffness, and swelling in the knees, 
which problems are exacerbated by prolonged walking and 
walking up stairs.  The VA examination reports reflect the 
Veteran's reported history of pain, swelling, and stiffness, 
and multiple VA examiners have noted that the Veteran had 
pain at the extremes of range of motion of the right knee.  
The Board notes, however, that although the Veteran was found 
to have pain on motion, the May 2002 VA examiner noted that 
the Veteran's range of motion was limited only to 90 degrees 
of flexion and 5 degrees of extension by pain on repetition.  
At the July 2003 VA examination, the Veteran was found to 
have range of motion of 0 to 108 degrees, with pain at the 
extremes of motion.  Similarly, the May 2007 VA examiner 
noted that the Veteran's range of motion was limited to 5 
degrees of extension and 105 degrees of flexion by repetition 
of motion, with weakness, fatigability, and pain noted on 
repetitive motion.

Upon consideration of the relevant medical evidence, the 
Board does not find that the clinical evidence supports an 
initial rating in excess of 10 percent for right knee medial 
compartment degenerative changes for the period prior to July 
17, 2003, under Diagnostic Codes 5010 and 5003.  
Specifically, the Board finds that the clinical evidence does 
not suggest, even when functional loss due to pain is 
considered, that the Veteran's right knee medial compartment 
degenerative changes were so disabling during that period as 
to approximate the level of impairment required for the 
assignment of an initial rating greater than the 10 percent 
previously assigned.  In reaching this decision, the Board 
acknowledges that, at the May 2002 VA examination, the 
Veteran was noted to have pain on motion in his knee and 
limitation of flexion to 90 degrees and extension to 5 
degrees.  38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71, 4.71a, 
Diagnostic Codes 5003, 5010; DeLuca, 8 Vet. App. at 204-7.  
However, as will be discussed further below, the Board 
observes that range of motion testing has shown that the 
Veteran's flexion and extension levels did not result in a 
compensable level of disability for the period prior to July 
17, 2003, even with pain.  As noted above, at his May 2002 VA 
examination, the Veteran demonstrated flexion limited to 90 
degrees and extension limited to 5 degrees, which does not 
approximate the compensable levels (flexion limited to 45 
degrees or extension limited to 10 degrees) under the rating 
criteria.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5260, 
5261.  The Veteran's May 2002 examiner clearly reported that, 
even on repetitive use, the Veteran's range of motion was no 
less than flexion to 90 degrees and extension to 5 degrees.  
The Board notes in particular that, absent a compensable 
level of limited motion, the highest rating available for 
arthritis of a major joint such as a knee under Diagnostic 
Code 5003 is 10 percent.  Although the medical evidence 
reflects that the Veteran suffered from pain, fatigability, 
and weakness on repetitive motion of his right knee, there is 
no evidence to suggest that he had functional losses of his 
right knee tantamount to a compensable level of limited 
motion at any time during the period prior to July 17, 2003.  
Thus, even considering the pain on motion noted by the May 
2002 VA examiner and complained of by the Veteran, the Board 
concludes that the Veteran's right knee medial compartment 
degenerative changes were not so disabling as to approximate 
the level of impairment required for assignment of a higher 
rating under the limitation-of-motion criteria for the period 
prior to July 17, 2003.  

Similarly, upon consideration of the relevant medical 
evidence, the Board does not find that the clinical evidence 
supports a rating in excess of 20 percent for the Veteran's 
right knee medial compartment degenerative changes for the 
period from July 17, 2003, under Diagnostic Codes 5010 and 
5003.  Specifically, the Board finds that the clinical 
evidence does not suggest, even when functional loss due to 
pain is considered, that the Veteran's right knee medial 
compartment degenerative changes are so disabling as to 
approximate the level of impairment required for the 
assignment of a rating greater than the current 20 percent.  
In reaching this decision, the Board acknowledges that the 
Veteran has been noted to have pain on motion in his knee and 
limitation of flexion to 105 degrees and extension to 5 
degrees.  38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71, 4.71a, 
Diagnostic Codes 5003, 5010; DeLuca, 8 Vet. App. at 204-7.  
However, as will be discussed further below, the Board 
observes that range of motion testing consistently shows that 
the Veteran's flexion and extension levels do not result in a 
compensable level of disability.  As noted above, for the 
period from July 17, 2003, on examination the Veteran had, at 
worst, flexion limited to 105 degrees and extension limited 
to 5 degrees, which findings do not approximate the 
compensable levels (flexion limited to 45 degrees or 
extension limited to 10 degrees) under the rating criteria.  
See 38 C.F.R. § 4.71a, Diagnostic Codes 5260, 5261.  Thus, 
even considering the Veteran's documented pain, weakness, and 
fatigability on repetitive motion, the Board concludes that 
the Veteran's right knee medial compartment degenerative 
changes are not so disabling as to approximate the level of 
impairment required for assignment of a higher rating under 
the limitation-of-motion criteria.  In short, there is no 
suggestion in the record that the Veteran's functional losses 
due to problems such as pain or flare-ups equate to 
limitation of motion such that a higher rating could be 
assigned for right knee medial compartment degenerative 
changes for the period from July 17, 2003.

The Board also concludes that the evidence does not support 
separate ratings for limitation of flexion under Diagnostic 
Code 5260 or for limitation of extension under Diagnostic 
Code 5261.  As noted above, VA examinations and VA treatment 
records show that the Veteran's range of motion of the right 
knee has been no worse than flexion limited to 90 degrees and 
extension limited to 5 degrees.  As such, neither VA 
examination reports nor treatment records have revealed 
limitation of flexion or extension of the right knee 
sufficiently restricted to warrant a compensable rating under 
Diagnostic Codes 5260 or 6261 at any time during the 
appellate period.  As the functional impact of the Veteran's 
knee disabilities has been considered by the examiners and 
the ratings currently assigned as discussed above, no higher 
rating is warranted under Diagnostic Code 5260 or 5261.

The Board has considered the Veteran's and his 
representative's contentions with regard to his claims for 
higher ratings for his service-connected knee disabilities.  
While the Board does not doubt the sincerity of the Veteran's 
belief that his disabilities are more severely disabling than 
reflected in the current ratings, as a lay person without the 
appropriate medical training or expertise, he simply is not 
competent to provide a probative opinion on a medical matter, 
such as the severity of a current disability as evaluated in 
the context of the rating criteria.  See Bostain v. West, 11 
Vet. App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).  

The above determinations are based on consideration of the 
applicable provisions of VA's rating schedule.  The Board 
also finds that at no time have the disabilities under 
consideration been shown to be so exceptional or unusual as 
to warrant the assignment of any higher rating on an extra-
schedular basis.  See 38 C.F.R. § 3.321(b)(1).  Here, there 
is an absence of evidence of marked interference with 
employment (i.e., beyond that contemplated in the assigned 
evaluation), frequent periods of hospitalization, or evidence 
that the Veteran's service-connected right knee problems 
otherwise have rendered impractical the application of the 
regular schedular standards.  His symptoms are contemplated 
by the criteria discussed above.  Thus, the criteria for 
invoking the procedures set forth in 38 C.F.R. § 3.321(b)(1) 
are not met.  See Bagwell v. Brown, 9 Vet. App. 337, 338-9 
(1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash 
v. Brown, 8 Vet. App. 218, 227 (1995).

Furthermore, it bears emphasis that the schedule is intended 
to compensate for average impairments in earning capacity 
resulting from service-connected disability in civil 
occupations.  38 U.S.C.A. § 1155.  Generally, the degrees of 
disability specified in the rating schedule are considered 
adequate to compensate for considerable loss of working time 
from exacerbations or illnesses proportionate to the severity 
of the several grades of disability.  38 C.F.R. § 4.1 (2008).  
Thus, based on the record before it, the Board does not find 
that the medical evidence demonstrates any unusual disability 
with respect to the claims that is not contemplated by the 
rating schedule.  The very symptoms the Veteran experiences 
are contemplated by the rating schedule.  Thun v. Peake, 22 
Vet. App. 111 (2008).  As a result, the Board concludes that 
a remand to the RO for referral of the rating issues to the 
VA Central Office for consideration of extra-schedular 
evaluation is not warranted.

For all the foregoing reasons, the Board finds that the 
Veteran's service-connected right knee strain warrants a 
rating of no more than 10 percent.  38 C.F.R. §§ 4.3, 4.7, 
4.71a, Diagnostic Codes 5257, 5259 (2008).  This is so for 
the entirety of the appellate period.  The Board further 
finds that the Veteran's service-connected right knee medial 
compartment degenerative changes warrants a rating of no more 
than 10 percent prior to July 17, 2003, and no more than 20 
percent from July 17, 2003.  38 C.F.R. §§ 4.3, 4.7, 4.40, 
4.45, 4.71a, Diagnostic Codes 5003, 5010, 5260, 5261 (2008).  
In reaching this conclusion, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, 
as the preponderance of the evidence is against the Veteran's 
claims, that doctrine is not applicable.  See 38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 
(1990).  


ORDER

Entitlement to an initial rating in excess of 10 percent for 
right knee strain, status-post medial meniscus repair is 
denied.

Entitlement to a rating in excess of 10 percent for right 
knee medial compartment degenerative changes prior to July 
17, 2003, is denied.

Entitlement to a higher rating for right knee medial 
compartment degenerative changes, evaluated as 20 percent 
disabling from July 17, 2003, is denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


